CAMPBELL, Judge.
In this Anders appeal, appellant challenges the trial court order that adjudicated him delinquent and placed him on community control for battering a teacher at his junior high school. Since we have found no error in appellant’s adjudication, but have found a minor error in sentencing, we affirm appellant’s adjudication, but remand for clarification of that error.
The precise term of appellant’s probation was not specified. While it is true that the term would, of necessity, expire at the date of appellant’s majority, we remand this portion of the sentence and direct that the trial court set the term at no longer than either the five-year maximum that an adult could be ordered to serve for the offense (battery of a school board employee) or the number of years until appellant’s nineteenth birthday, whichever is less. See F.R. v. State, 473 So.2d 785 (Fla. 2d DCA 1985); M.V. v. State, 507 So.2d 1166 (Fla. 2d DCA 1987).
DANAHY, A.C.J., and SCHOONOVER, J., concur.